Affirming.
In the accident described in the opinion, this day rendered, in the case of Fryrear v. Kentucky  Indiana Terminal Railroad Co., Inc. 310 Ky. 250, 220 S.W.2d 546, appellant's decedent lost her life. Appellant sued to recover damages for the decedent's death. The cases were not consolidated but were tried by the same jury on the same evidence. At the conclusion of all the evidence *Page 260 
the Trial Court directed the jury to return a verdict in favor of appellee.
In the above styled case we held that the evidence in respect to the negligence of the railroad company was insufficient to submit the case to the jury, and that the Court properly directed a verdict in its favor. Consonant with the reasoning contained in that opinion the judgment is affirmed.